Testator bequeathed a sum of. money to “The Children’s Progressive Lyceum, connected with the San Francisco Association of Spiritualists,” conditioned that if at the time of his death the association had ceased to exist, the legacy should go to the British Benevolent Society. At the date of the will there existed an unincorporated association or society of spiritualists and a lyceum for children connected therewith. Testator was member of both. After the will was made, and before his death, the association ceased to exist as a body, and after his death the persons who had constituted the old association incorporated under the name of The San Francisco Spiritual Union, and received the lyceum under its care.
By the Court:
By the terms of the will, the legacy to the lyceum is made to depend upon the existence at testator’s *80death of the association of spiritualists. That body had ceased to exist. The subsequent incorporation by the same persons of a body for similar purposes would not avail to keep the legacy alive. The right of the British Benevolent Society to the legacy had become vested before the incorporation, and could not be defeated by the subsequent action. The legacy should be distributed to the British Benevolent Society.